          Case 3:17-cv-00447-DJS Document 64 Filed 11/05/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CHANEL RENEE RICE                    :                CIVIL A. NO. 3:17-cv-00447-DJS
    Plaintiff,                       :
                                     :
v.                                   :
                                     :
NEW HAVEN BOARD OF EDUCATION, :
FRANK C. COSTANZO, in his individual :
and official capacity, and           :
VAL-JEAN BELTON, in her individual   :
and official capacity                :
       Defendants.                   :                NOVEMBER 5, 2018


                           MOTION FOR EXTENSION OF TIME

       Plaintiff Chanel Renee Rice (“plaintiff”) respectfully moves this Court for an extension

of its Order dated October 4, 2018 (Doc. 62). The Court ordered that plaintiff may move to

reopen her case on or before today’s date, the matter having been reported settled. The parties

had some disagreements in finalizing the settlement papers and just conferenced with Judge

Richardson on those issues today. Although undersigned counsel believes the settlement

agreement will be executed in short order following that conference, out of an abundance of

caution, plaintiff asks that the Court amend its order to permit plaintiff to move to reopen the

case on or before November 21, 2018 before the matter is dismissed without prejudice.

       WHEREFORE, plaintiff moves for an extension of time, up to and including

November 21, 2018, during which she may move to reopen the case before it is dismissed with

prejudice.




                                                 1
          Case 3:17-cv-00447-DJS Document 64 Filed 11/05/18 Page 2 of 2



                                                   PLAINTIFF,
                                                   CHANEL RENEE RICE

                                                   By:     /s/ Emily A. Gianquinto
                                                          Emily A. Gianquinto (ct27846)
                                                          EAG Law LLC
                                                          437 Naubuc Avenue, Suite 107
                                                          Glastonbury, CT 06033
                                                          Tel: (860) 785-0545
                                                          Fax: (860) 838-9027
                                                          emily@eaglawllc.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of November 2018, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                         /s/ Emily A. Gianquinto
                                                         Emily A. Gianquinto




                                                  2
